J-S22038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.T.E.J., A                 :   IN THE SUPERIOR COURT OF
    MINOR                                           :        PENNSYLVANIA
                                                    :
                                                    :
    APPEAL OF: F.J., MOTHER                         :
                                                    :
                                                    :
                                                    :
                                                    :   No. 19 MDA 2019

              Appeal from the Decree Entered December 5, 2018
    In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                   86289


BEFORE:      SHOGAN, J., DUBOW, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                           FILED: MAY 22, 2019

       The Appellant, F.J. (Mother), seeks review of the December 5, 2018

decree entered in the Court of Common Pleas of the Berks County Orphans’

Court (orphans’ court), granting the petition of Berks County Children & Youth

Services (BCCYS) to terminate Mother’s parental rights to her minor child,

A.T.E.J. (Child). We affirm.

                                               I.

       An evidentiary hearing on the petition for involuntary termination of

Mother’s parental rights was held on December 3, 2018.1 At the hearing, the


____________________________________________


*    Retired Senior Judge assigned to the Superior Court.

1At the termination hearing, Child was represented by legal interest counsel
and a guardian ad litem. See In re Adoption of L.B.M., 161 A.3d 172, 174-
J-S22038-19


orphans’ court heard the testimony of Mother, Christine Kopanski (the

assigned BCCYS caseworker), and Dr. Richard Small (a psychologist who

evaluated Mother).        The orphans’ court summarized its findings and the

procedural history as follows:

       This family came to the attention of BCCYS as the result of a report
       made on September 29, 2017. The report stated that Mother was
       unable to follow instructions of hospital staff after the birth of her
       daughter, and was unable to retain information. It was further
       reported that Mother drank while she was pregnant.                  An
       emergency petition was filed, and BCCYS was granted custody of
       the Child on October 2, 2017. In addition, a Motion for Aggravated
       Circumstances was also filed on this date, based upon Mother’s
       prior criminal history.

       After a dependency hearing held on October 4, 2017, Mother was
       ordered to cooperate with the following conditions: 1)
       Parenting education; 2) a mental health evaluation and any
       recommended treatment; 3) domestic violence treatment and any
       further recommendations; 4) a drug and alcohol evaluation and
       any recommended treatment; 5) random urine analysis; 6)
       casework sessions and any additional recommendations; 7)
       establishing and maintaining stable and appropriate housing and
       income; 8) keeping BCCYS informed regarding any changes in
       residence or income; 9) [signing] releases as requested; and 10)
       visitation with the Child and acting in an appropriate manner. On
       this same date, the Court found that Aggravated Circumstances
       existed in the case, based upon Mother being a founded
       perpetrator of physical abuse, relating to her plea in 2004 [to a



____________________________________________


75, 180 (Pa. 2017) (pursuant to 23 Pa.C.S. § 2313(a), a child who is the
subject of a contested involuntary termination proceeding has a statutory right
to counsel who discerns and advocates for the child’s legal interests). Further,
Child’s father consented to termination of parental rights and waived notice of
the hearing.




                                           -2-
J-S22038-19


       charge of attempted murder as to her other child who was an
       infant at the time].[2]

       A second review hearing was held in March of 2018. On that date,
       Mother was found to have made moderate compliance with the
       permanency plan, and made only minimal progress toward
       alleviating the concerns that led to the Child’s placement. (Exhibit
       6). A third review hearing was held in August of 2018. At this
       time, Mother was found to have made minimal progress regarding
       the permanency plan, and made no progress toward alleviating
       the circumstances that resulted in placement of the Child. On
       August 22, 2018, BCCYS filed a Petition to Terminate Parental
       Rights with regard to [Child].

                                           ....

       In this case, BCCYS argues that Mother has not completed
       her court ordered services [permanency goals], including
       mental health treatment, domestic violence treatment, and
       maintaining stable housing and income. Mother argues that
       she has attended domestic violence counseling and mental health
       treatment. Mother completed a domestic violence evaluation in
       November of 2017, and that evaluation resulted in a treatment
       need. However, Mother has not successfully completed that
       treatment.

       Mother has also completed a Mental Health evaluation with Dr.
       Small. However, BCCYS has not received any information that
       Mother has successfully completed any kind of mental health
       treatment. Mother argues that she has been in treatment since
       she was nine (9) years old. However, Mother testified that she
       only goes to treatment one day a month. Mother testified that
       her therapist does think she should go more often, but she decided
       to only go once a month during the winter. While Mother argues
       that she is engaged in mental health treatment, BCCYS has not
       received any information indicating that Mother has completed
       any mental health treatment.
____________________________________________


2 Mother was sentenced to a prison term of 5-10 years, followed by 10 years
of probation. See Transcript of Termination Proceedings, 12/3/18, at 9. She
was still serving the probationary portion of the sentence at the time of the
termination hearing.


                                           -3-
J-S22038-19


     In addition, Mother has been unable to maintain appropriate
     housing. Mother currently resides in a one-bedroom apartment
     with her fiancé. Upon a visit from a BCCYS case worker, the case
     worker observed no supplies for a baby in the home.

                                   ....

     In this case, as discussed above, Mother has been unable
     to complete her court ordered services. However, while
     Mother argues that she has been engaged in mental health
     treatment, Dr. Small testified that even treatment might
     not be sufficient to overcome the diagnosis she has.

     After an evaluation with Dr. Small in February of 2018, he
     diagnosed Mother with three different disorders: Unspecified
     Bipolar Disorder with Possible Psychotic Features, Post Traumatic
     Stress Disorder, and a Personality Disorder with Dependent and
     Schizotypal Features. Dr. Small testified that even if Mother
     would take her required medication and attend therapy, he
     would have strong doubts about her ability to care for a
     child.

     In addition, Mother has stated that while her therapist would like
     for her to attend therapy twice a month, she chooses to attend
     only once a month, as she feels she is doing well and too busy to
     attend twice a month.

                                   ....

     BCCYS [took] custody of [Child in] October of 2017.            The
     conditions which led to [Child’s] placement continue to exist, and
     Mother has not shown an ability to remedy the conditions
     within a reasonable period of time. Mother has failed to
     complete domestic violence counseling and therapy and
     failed to complete mental health treatment. Further, Dr.
     Small opined that mental health treatment and medication
     may not be sufficient to remedy the concerns he has about
     Mother’s ability to safely parent a child. After a thorough
     review of the record and testimony, it is clear that Mother
     loves her Child, and visits tend to go well. However, Mother
     has not shown an ability to cure the issues that led to her
     incapacity in raising her Child safely.

                                   ....

                                   -4-
J-S22038-19


      After reviewing the testimony [of the December 3, 2018, Hearing
      on Involuntary Termination and Parental Rights] and considering
      the exhibits, this Court finds that the termination of Mother’s
      rights will serve the best interest of the Child. [Child] has been in
      placement nearly all of her life, having been born on September
      29, 2017, and BCCYS taking custody on October 2, 2017.
      Testimony showed that she is well cared for and loved by her
      foster grandparents. These grandparents also have custody of
      [Child’s] older sister, and the two have a close bond. While visits
      with mother do go fairly well, [Child] looks to her grandparents to
      meet all of her needs.

Orphans’ Court Opinion, 2/2/19, at 4-8 (emphases added, citations omitted).

      The orphans’ court entered a decree of involuntary termination of

parental rights, finding that the evidence had established several statutory

grounds for involuntary termination. See Orphans’ Court Opinion, 2/2/19, at

6-9 (citing 23 Pa.C.S. § 2511(a)(1), (a)(2), and (a)(5), and 23 Pa.C.S. §

2511(b)).

      Mother appealed and in her brief she presented two issues. First, she

argued that the decree should be reversed because it was not supported by

clear and convincing evidence that she failed to complete a substantial portion

of her permanency goals. See Mother’s Brief, at 5. Second, she argued that

the decree should be reversed because there was insufficient evidence that

termination of her parental rights is in the best interests of Child. Id. As

further discussed below, we hold that the orphans’ court relied on statutory

grounds for involuntary termination which are supported by our independent

review of the record.




                                      -5-
J-S22038-19


                                      II.

                                       A.

      “The party seeking termination must prove by clear and convincing

evidence that the parent’s conduct satisfies the statutory grounds for

termination delineated in [the subsections of 23 Pa.C.S. § 2511(a)].” In re

Adoption of J.N.M., 177 A.3d 937, 942 (Pa. Super. 2018) (quoting In re

L.M., 923 A.2d 505, 511 (Pa. Super. 2007)). If the orphans’ court finds that

one of those subsections has been satisfied, then under Section 2511(b), it

must make a “determination of the needs and welfare of the child under the

standard of best interests of the child.” In re L.M. 923 A.2d at 511. The

orphans’ court may then enter a final decree of involuntary termination if it

is in the child’s best interests as outlined in Section 2511(b). Id.

      We review such a decree for an abuse of discretion. In re G.M.S., 193

A.3d 395, 399 (Pa. Super. 2018) (citation omitted). “In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection under Section 2511(a).” In re Interest of D.F., 165 A.3d 960,

966 (Pa. Super. 2017) (citation omitted). “We give great deference to trial

courts that often have first-hand observations of the parties spanning multiple

hearings.” Id. “We must employ a broad, comprehensive review of the record

in order to determine whether the trial court’s decision is supported by

competent evidence.” In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005).




                                     -6-
J-S22038-19


      “The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re A.S., 11 A.3d 473 (Pa. Super. 2010).

“If competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.” Id.

      In this case, BCCYS asserted that each of the following subsections of

Section 2511 were satisfied:

      (a)(1) The parent by conduct continuing for a period of at least
      six months immediately preceding the filing of the petition either
      has evidenced a settled purpose of relinquishing parental claim to
      a child or has refused or failed to perform parental duties.

      (a)(2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

                                     ....

      (a)(5) The child has been removed from the care of the parent by
      the court or under a voluntary agreement with an agency for a
      period of at least six months, the conditions which led to the
      removal or placement of the child continue to exist, the parent
      cannot or will not remedy those conditions within a reasonable
      period of time, the services or assistance reasonably available to
      the parent are not likely to remedy the conditions which led to the
      removal or placement of the child within a reasonable period of
      time and termination of the parental rights would best serve the
      needs and welfare of the child.




                                     -7-
J-S22038-19


23 Pa.C.S. § 2511(a).3

        The orphans’ court found that subsections (a)(1), (a)(2) and (a)(5) were

proven by clear and convincing evidence.              See Orphans’ Court Opinion,

2/2/19, at 6-9. The orphans’ court also found that termination of Mother’s

parental rights was in the best interests of Child under Section 2511(b). Id.,

at 8-9.

                                               B.

        The orphans’ court did not abuse its discretion in entering the decree of

involuntary termination.         First, as to subsection (a)(1), Mother failed to

perform parental duties for at least six months prior to the petition. BCCYS

took custody of Child on October 2, 2017, shortly after she was born, and the

petition of involuntary termination was filed on August 22, 2018. From the

time that BCCYS took custody of Child, Mother failed to complete court

ordered services, including treatment for domestic violence abuse.

        Further, she did not maintain appropriate housing or supplies to care for

Child. See In re A.S., 11 A.3d at 478-79 (holding that termination warranted

under     subsection    (a)(1)    where    parent’s   housing   arrangements   were

unsuitable for a young child).         In short, Mother did little to alleviate the



____________________________________________


3 BCCYS also sought termination of parental rights under subsection (a)(8),
but the orphans’ court did not make a ruling as to that statutory provision.
This subsection provides that termination is proper if the conditions which
prompted the placement continue to exist after a year from the date of
placement and termination would be in the child’s best interests.

                                           -8-
J-S22038-19


circumstances which resulted in the placement of Child in the custody of

BYCCS. Clear and convincing evidence, therefore, supported termination of

parental rights under Section 2511(a)(1).

      Termination was also warranted under Section 2511(a)(2) because the

evidence showed that Mother’s continued incapacity, abuse, neglect or refusal

has caused Child to be without essential parental care, control or subsistence

necessary for her physical or mental well-being. A psychological examination

of Mother revealed her need for treatment of several mental health issues:

Unspecified Bipolar Disorder with Possible Psychotic Features, Post Traumatic

Stress Disorder, and a Personality Disorder with Dependent and Schizotypal

Features. Mother made some effort to undergo therapy and regularly visited

Child, but the testimony of the evaluating physician and caseworker indicate

Mother failed to make significant progress in her treatment for mental health

and domestic violence.

      Mother is not engaging in treatment as directed by a physician. Dr.

Small testified that her mental incapacity is so severe that even if she fully

engaged in treatment, it would be doubtful that she would be able to care for

a young child.    Mother’s psychiatric and criminal history supports the

conclusion that the circumstances which resulted in Child’s placement cannot

or will not be remedied by Mother. Thus, the orphans’ court did not err in

finding that Mother’s incapacity is a basis for termination under Section

2511(a)(2).


                                    -9-
J-S22038-19


      For similar reasons, there was clear and convincing evidence that

termination was warranted under Section 2511(a)(5).            Mother has not

demonstrated an ability to overcome her mental health issues to the extent

that she could safely care for Child. See In re P.A.B., 570 A.2d 522, 528

(Pa. Super. 1990) (“A determination that the Parents’ incapacity results in an

inability to care for the children and that the condition cannot improve over

time is insufficient to warrant termination under 2511(a)(5).”).         In fact,

Mother was still serving the probationary term of her sentence for the

attempted murder of her other daughter at the time of the termination

proceedings in this case. Although Mother has undergone some treatment

and made attempts to become fit to care for Child, the orphans’ court did not

err in concluding that Mother fell short in that regard.

                                       C.

      Having found that the termination of Mother’s parental rights was

justified under Section 2511(a), the next step of our inquiry is whether the

termination is in the best interests of Child. There are a number of factors to

consider in this analysis:

      Section 2511(b) focuses on whether termination of parental rights
      would best serve the developmental, physical, and emotional
      needs and welfare of the child. . . . While a parent’s emotional
      bond with his or her child is a major aspect of . . . section 2511(b)
      best-interest analysis, it is nonetheless only one of many factors
      to be considered by the court when determining what is in the
      best interest of the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015); In re


                                     - 10 -
J-S22038-19


M.Z.T.M.W., 163 A.3d 462, 464 (Pa. Super. 2017). Moreover, “[c]ommon

sense dictates that courts considering termination must also consider whether

the children are in a pre-adoptive home and whether they have a bond with

their foster parents.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citation

omitted).

      Here, the record reflects that the best interests of Child were served by

terminating Mother’s parental rights.         Child had been fostered by her

grandparents nearly all her short life. Child’s grandparents love and care for

Child, meeting all of her needs.    These grandparents also have custody of

Child’s older sister and the two siblings have formed a close bond. Mother’s

own mental health struggles and inability to provide a safe environment for

Child further establish that termination is in Child’s best interests. Thus, the

record supports the orphans’ court’s decision to terminate Mother’s rights, and

the decree of involuntary termination must stand.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2019




                                     - 11 -